Citation Nr: 1138015	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1970 to September 1972, and periods thereafter in the Air National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO also adjudicated a claim for a compensable rating for a hearing loss disability.  While the Veteran filed a notice of disagreement with that decision, in June 2010, he withdrew his appeal as to that issue.  
 
In August 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  Since the effective date of the grant of service connection until May 1, 2008, PTSD resulted in irritability and difficulty sleeping but is not shown to result in occupational and social impairment with reduced reliability and productivity.  

2.  From May 1, 2008 through May 21, 2008, the Veteran had suicidal ideation resulting in occupational and social impairment with deficiencies in most areas.  

3.  Since May 22, 2008, PTSD results in transient and mild symptoms and results in a decrease in efficiency and ability to perform occupational tasks only during periods of significant stress.  




CONCLUSIONS OF LAW

1.  Prior to May 1, 2008, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2010).

2.   For the period from May 1, 2008 to May 21, 2008, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2010).

2.  Since May 22, 2008, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Veteran's claim arises from his disagreement with initial evaluation following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, it is important to note that in a May 2008 letter, the Veteran was advised of the assistance VA would provide in helping to substantiate the claim.  In addition, he was advised as to how VA assigns disability ratings and effective dates should the underlying claim for service connection be granted.  

The Board also concludes VA's duty to assist has been satisfied.  Here, the Veteran was afforded an opportunity to set forth his contentions during the hearing before the undersigned.  In addition, he identified VA outpatient treatment records in connection with the claim.  Those records have been obtained.  

In addition, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  Here, the Veteran underwent VA examinations for PTSD in May 2008 and April 2009.  These examinations provided findings documenting the Veteran's current disability and are considered adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2010).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Mental disorders, such as PTSD, are evaluated based on the level of occupational and social impairment and the presence or absence of symptoms that decrease work efficiency and the ability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

Under the General Rating Formula for rating psychiatric disorders other than eating disorders, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment or abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assignable where the veteran demonstrates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assignable where the veteran has total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform the activities of daily living (including maintenance of minimum personal hygiene), disorientation as to time or place, and memory loss for the names of close relatives, the veteran's own occupation, or his own name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Here, the record reflects that the Veteran filed his claim in April 2008.  A VA outpatient treatment record in April 2008 noted a diagnosis of PTSD.  At such time, the Veteran noted that he was easily angered.  He also had difficulty sleeping.  

However, on May 1, 2008, he reported active suicidal ideation with plan.  He was referred to the emergency room at a local hospital, but was not hospitalized.  According to the VA treatment notes, he was working as a principal of a school but had significant work stressors.  He also had unresolved familial issues.  In addition, he reported being bothered by disturbing memories of his service in Vietnam.  He noted that he felt cut off or distant from people, was super alert, and looked for ambush when driving.  The examiner noted diagnoses of an anxiety disorder, PTSD, and a depressive disorder.  A GAF score of 25 was assigned.  

Three weeks later, on May 22, 2008, he underwent a VA psychiatric examination.  At such time, he was on anti-depressant and anti-anxiety medication.  He no longer had suicidal thoughts.  His judgment and memory were normal.  He did not have any hallucinations, delusions, or inappropriate behavior.  In terms of the frequency, severity and duration of the PTSD symptoms, the examiner noted that he had intrusive recollections about every two weeks, but he had not missed work because of them.  He had unpleasant dreams about once a week.  He did not have flashbacks.  Rather, anger was his predominant emotion.  The examiner noted that the PTSD symptoms were in the mild range.  The examiner stated that the symptoms caused some difficulty in social relationships and some decrease in recreational activity.  However, he was able to function occupationally.  A GAF score of 60 was assigned.  

VA outpatient treatment records in September 2008 noted that the Veteran had post-traumatic anxiety and continuing difficulties with anger management.  A GAF score of 53 was assigned.  

Similarly, when seen for treatment in March 2009, he continued to have problems with irritability and he identified several vocational, financial, and familial stressors.  A GAF score of 53 was assigned.  

In April 2009, he underwent another VA examination.  In describing the PTSD symptoms, the examiner noted that the Veteran reported some improvement in his sleep, but continued to have problems with irritability and angry outbursts.  A mental status examination revealed no evidence of any hallucinations, suicidal ideation, inappropriate behavior, or impaired memory.  Occupationally, the Veteran continued to work as a school principal at two schools.  He had not lost any time at work due to his PTSD symptoms.  The examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner noted that the Veteran should continue to show improvement over the next year with medication and counseling.  The examiner also noted that the PTSD symptoms were transient and mild and resulted in a decrease in efficiency and ability to perform occupational tasks only during periods of significant stress.  

During the hearing before the undersigned, the Veteran reported that he had a 50 percent increase in the dosage of his PTSD medication.  (See Transcript at 3.) He reported difficulty sleeping and noted that he got up every two to three hours.  (T. at 6.)  He described problems with anger management and stated that he took notes to help with memory problems.  (T. at 9.)  

The Board has considered the relevant lay and medical evidence of record.  The Board finds that given the changes in severity of the service-connected PTSD, the assignment of staged ratings is required.  Initially, for the period prior to May 1, 2008, the Veteran's PTSD symptoms were mild and were manifested by irritability and difficulty sleeping.  During this period, the disability approximated the criteria for a 30 percent disability rating, but not higher.  However, during the period when the Veteran had suicidal ideation commencing on May 1, 2008, and up until the time of VA examination on May 22, 2008, his PTSD resulted in occupational and social impairment with deficiencies in most areas, thus approximating the criteria for a 70 percent disability rating.  Fortunately, his condition markedly improved and by the time of VA examination the following month, he no longer had suicidal ideation and his PTSD symptoms and his level of social and occupational functioning more nearly approximated the criteria for a 30 percent disability rating.  During this period, the PTSD symptoms primarily involved anger management, impaired sleep, and occasional intrusive recollections of his combat service in Vietnam.  Additionally, the GAF score assigned of 60 is representative of moderate symptoms.  Indeed, both VA examiners described his PTSD symptoms as relatively mild.  While he had difficulty with anger management and dealing with stressful situations at work, he was able to maintain employment as a school principal.  

In sum, since May 22, 2008, the Board finds that this evidence does not support the assignment of an evaluation in excess of 30 percent.  The subsequent VA examination results and VA outpatient treatment records are consistent with the May 2008 examination.  In assigning a disability rating, however, the Board is not required "to find the presence of all, most, or even some, of the enumerated symptoms."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, however, symptomatology typically associated with a 50 percent rating is not nearly approximated.  For instance, while the Veteran continued to have disturbances in motivation and mood, there was no evidence that he had flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short- and long-term memory, or impaired judgment or abstract thinking.  

In addition, the GAF scores assigned of 53 and 60, while reflective of moderate symptomatology, do not support the assignment of a higher disability rating.  

The Board has also considered the Veteran's testimony during the hearing.  The testimony confirms that the Veteran has difficulty sleeping, problems with irritability, and required a higher dosage of medication.  His testimony, while heart-felt, has been carefully considered, but does not convince the Board that the criteria for a 50 percent or greater evaluation are approximated.  Rather, the Board finds the symptoms noted on VA examination to be of greater probative value in determining the current severity of the disability.  In this regard, the VA examiners are trained in diagnosing and treating PTSD and can accurately attribute symptoms to a known diagnosis.  In so evaluating the Veteran, the examiners found his PTSD symptoms taken together to be no more than mild in severity.  

Finally, the rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's PTSD results in mild to moderate impairment in social and occupational functioning, but such impairment, as explained above, is contemplated by the pertinent rating criteria.  The rating criteria reasonably describe the disability.  In addition, the Veteran is able to maintain employment, and it is not shown, by objective evidence, that the disability causes marked interference with employment.  The Veteran reports that he has not missed work due to PTSD symptoms and it is not alleged that the disability results in hospitalizations.  Hence, referral for consideration of an extraschedular rating is, therefore, not warranted.  


ORDER

For the period prior to May 1, 2008, an initial rating in excess of 30 percent for PTSD is denied.  

From May 1, 2008 to May 21, 2008, an initial 70 percent disability rating for PTSD is granted.  

For the period since May 22, 2008, an initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


